DETAILED ACTION
This Office Action is in response to the applicant's Continuation application filed June 3rd, 2021. In virtue of this communication, claims 1-20 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities: at line 7, on the second page of claim 17 of the originally filed application, change “the semiconductor element.;” to --the semiconductor element;-- to remove the misplaced period.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8, 10, 12, 13, and 15-19 of U.S. Patent No. 11,056,551 B2 (hereinafter 551). Although the claims at issue are not identical, they are not patentably distinct from each as outlined below.

With respect to claim 1, 551 discloses an organic light emitting display (OLED) device (see column 32, line 30) comprising: 
a substrate (see column 32, line 32); 
a buffer layer on the substrate, the buffer layer having a first refractive index (see column 32, line 34-36); 
a first gate insulation layer on the buffer layer, the first gate insulation layer including the same material with the buffer layer (see column 32, line 37-40); 
an active layer between the buffer layer and the first gate insulation layer (see column 32, line 41-42); 
a first gate electrode on the first gate insulation layer under which the active layer is disposed (see column 32, line 43-44); 
a first insulating interlayer on the first gate insulation layer, the first insulating interlayer having a second refractive index that is greater than the first refractive index (see column 32, line 45-48); 
a second gate insulation layer between the first gate insulation layer and the first insulating interlayer (see column 32, line 49-51); 
a second gate electrode interposed between the second gate insulation layer and the first insulating interlayer (see column 32, line 52-53); 
source and drain electrodes on the first insulating interlayer, the source and drain electrodes defining a semiconductor element together with the active layer and the first gate electrode (see column 32, line 54-57); and 
a pixel structure on the semiconductor element, the pixel structure being electrically connected to the semiconductor element (see column 32, line 58-60).

With respect to claim 2, 551 discloses the OLED device of claim 1, wherein an upper surface of the active layer is in contact with the first gate insulation layer, and a lower surface of the active layer is in contact with the buffer layer (see column 32, line 65-67).

With respect to claim 3, 551 discloses the OLED device of claim 1, wherein the substrate includes transparent insulation materials (see column 33, line 1-2).

With respect to claim 4, 551 discloses. The OLED device of claim 3, wherein the substrate consists essentially of a transparent polyimide substrate (see column 33, line 3-4).

With respect to claim 5, 551 discloses the OLED device of claim 4, wherein the substrate includes a transparent polyimide layer and a barrier layer, and the barrier layer is interposed between the transparent polyimide layer and the buffer layer, and wherein the barrier layer and the first insulating interlayer include the same material (see column 33, line 7-12).

With respect to claim 6, 551 discloses the OLED device of claim 4, wherein each of the buffer layer and the first gate insulation layer consists essentially of silicon oxide (see column 33, line 19-20).

With respect to claim 7, 551 discloses the OLED device of claim 4, wherein the active layer consists essentially of amorphous silicon or polysilicon (see column 33, line 23-24).

With respect to claim 8, 551 discloses the OLED device of claim 4, wherein the first gate electrode is disposed between the first gate insulation layer and the second gate insulation layer (see column 33, line 32-34).

With respect to claim 9, 551 discloses the OLED device of claim 8, wherein the second gate electrode is disposed on the second gate insulation layer under which the first gate electrode is disposed (see column 33, line 44-46).

With respect to claim 10, 551 discloses the OLED device of claim 4, further comprising: a planarization layer covering the source and drain electrodes on the first insulating interlayer (see column 33, line 47-49).

With respect to claim 12, 551 discloses the OLED device of claim 10, wherein the planarization layer is disposed on the first insulating interlayer, wherein the planarization layer has a first height on the first insulating interlayer where the semiconductor element is disposed, and the first height extends in a direction that is vertical to an upper surface of the substrate, and wherein the planarization layer has a second height on the first insulating interlayer where the semiconductor element is not disposed, and the second height extending in the direction is less than the first height (see column 33, line 53 - column 34, line 7).

With respect to claim 13, 551 discloses the OLED device of claim 4, wherein the pixel structure includes: a first electrode on the first insulating interlayer; a light emitting layer on the first electrode; and a second electrode on the light emitting layer (see column 34, line 8-13).

With respect to claim 14, 551 discloses the OLED device of claim 13, wherein the second electrode is disposed on the substrate (see column 34, line 14-16).

With respect to claim 15, 551 discloses the OLED device of claim 13, further comprising: a thin film encapsulation structure on the pixel structure, the thin film encapsulation structure including at least one a first encapsulation layer and at least one a second encapsulation layer, wherein the first and second encapsulation layers are alternately arranged, wherein the first encapsulation layer includes inorganic materials, and wherein the second encapsulation layer includes organic materials (see column 34, line 17-29).

With respect to claim 16, 551 discloses the OLED device of claim 15, wherein the first encapsulation layer includes silicon oxynitride (see column 34, line 31-32).

Allowable Subject Matter
Claims 17-20 are allowed, pending correction of the typographical error in claim 17.
The following is an examiner’s statement of reasons for allowance.
The closest prior art to the claimed invention is Park et al. (US 2016/0020266 A1). With respect to claim 17, Park discloses an organic light emitting display (OLED) device 100 in at least Fig. 1, comprising: a substrate 102 including a sub-pixel region (I) and a transparent region (Il); a buffer layer 104 in the sub-pixel region (I) and the transparent region (Il) on the substrate 102, the buffer layer 104 having a first refractive index; a first gate insulation layer 110 in the sub-pixel region (I) and the transparent region (Il) on the buffer layer 104, the first gate insulation layer 110 including the same material with the buffer layer 104 (both silicon oxide); an active layer 108 between the buffer layer 104 and the first gate insulation layer110; a first gate electrode 112 on the first gate insulation layer 110 under which the active layer 108 is disposed; a first insulating interlayer 122 in the sub-pixel region (I) and the transparent region (II) on the first gate insulation layer 110; a second gate insulation layer 116 in the sub-pixel region (I) and the transparent region (II) between the first gate insulation layer 110 and the first insulating interlayer 122; a second gate electrode 118 interposed between the second gate insulation layer 116 and the first insulating interlayer 122; source and drain electrodes (128, 130) on the first insulating interlayer 122, the source and drain electrodes (128, 130) defining a semiconductor element TR2 together with the active layer 108 and the first gate electrode 112; and a pixel structure (136, 140, 142) on the semiconductor element TR2, the pixel structure being electrically connected to the semiconductor element TR2.
However, the known prior art does not teach claim 17 as a whole. In particular, the prior art does not disclose or fairly suggest the first insulating interlayer having a second refractive index that is greater than the first refractive index in combination with the remaining limitations called for in claim 17. It is noted that the first insulating interlayer and the buffer layer (which has the first refractive index) of Park are made of the same material. Additionally, the prior art does not disclose or fairly suggest the first, second, and third encapsulation layers so configured in combination with the remaining limitations called for in claim 17.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 17. Therefore, claim 17 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 18-20 are also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Additionally, claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each of the references disclose a light emitting display device structure similar to that of the claimed invention: US 20140353605 A1, US 20150090980 A1, US 20150194443 A1, and US 20160093647 A1.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829